Citation Nr: 1741933	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 0 percent for neuropathic pain syndrome of the right lower extremity, prior to November 23, 2012, and a rating in excess of 10 percent from November 23, 2012.

2. Entitlement to an initial rating in excess of 0 percent for neuropathic pain syndrome of the left lower extremity, prior to November 23, 2012, and a rating in excess of 10 percent from November 23, 2012.

3. Entitlement to an initial rating evaluation in excess of 20 percent for neuropathic pain syndrome of the right lower extremity.

4. Entitlement to an initial rating evaluation in excess of 20 percent for neuropathic pain syndrome of the left lower extremity.

5. Entitlement to total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Houston, Texas.  The Veteran was provided a hearing in June 2017 with the undersigned Judge, and a transcript of the hearing is of record.  

The issues of entitlement to an initial rating in excess of 20 percent for neuropathic pain syndrome of both the right and left lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  For the entire period on appeal, the probative evidence of record shows the Veteran's neuropathic pain syndrome of the right lower extremity has demonstrated moderate incomplete paralysis symptoms. 

2.  For the entire period on appeal, the probative evidence of record shows the Veteran's neuropathic pain syndrome of the left lower extremity has demonstrated moderate incomplete paralysis symptoms. 


CONCLUSIONS OF LAW

1. The criteria for an increased initial rating of 20 percent, but no higher, for neuropathic pain syndrome of the right lower extremity have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124, 4.124a, Diagnostic Code 8726 (2016).

2.  The criteria for an increased initial rating of 20 percent, but no higher, for neuropathic pain syndrome of the left lower extremity have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124, 4.124a, Diagnostic Code 8726 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, in a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).




Factual Analysis 

The Veteran is currently rated for his neuropathic pain syndrome of both the right and left lower extremities under Diagnostic Code (DC) 8726 for the anterior crural (femoral) nerve. 

Under Diagnostic Code 8726, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, 30 percent for severe incomplete paralysis, and 40 percent for complete paralysis.  

The Board notes that the terms "mild," "moderate" and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In August 2010, the Veteran received a VA examination.  The Veteran reported that he had mild leg pain related to prolonged time standing, and that he had stiffness in all muscles and joints in the morning that lasted for a few minutes to hours sometimes.  The examiner diagnosed the Veteran with neuropathic pain syndrome.  The examiner noted that his disability caused increased absenteeism in work and the pain affected the Veteran's occupational activities.  The examiner further noted that the disabilities affected the Veteran's daily activities with mild to moderate limitation on dressing, bathing, driving, chores, and shopping.

In November 2012, the Veteran was seen at the Houston VA medical center for his pain.  The Veteran complained of left leg pain that was unacceptable.  The Veteran's highest comfort level was marked as a 1.  The physician noted that the Veteran's pain in his left leg was getting worse. The Veteran was further put on Gabapentin for his continued general neuropathic pain. 

In April 2013, the Veteran was seen for his left hip pain.  The Veteran stated that when his hip hurts, it would aggravate his neuropathic pain syndrome and soon his whole leg would be in pain. 

The Veteran has not provided any recent records that attest to his neuropathic pain; however, he has testified to the symptoms he still experiences.  The Veteran testified in June 2017 that he has problems with day to day activities.  He is unable to stand for long hours and has trouble handling his daily housework tasks.  The Veteran contends that his neuropathic pain is a constant illness with ups and downs and that he was entering another downward cycle of pain and fatigue.  He further testified to needing to use a wheelchair at work in September 2011 for his pain. 

After review of the record, the Board finds that the probative evidence of record shows that the Veteran's neuropathic pain syndrome, for both the right and lower extremities, is considered to be moderate and therefore, warrants an increased evaluation of 20 percent for the entire appeal period.  See 38 C.F.R. § 4.71a, DC 8726.  However, the Board finds that the available evidence provided does not warrant an increased rating higher than 20 percent. 

The medical evidence through April 2013 does not show the Veteran's symptoms were considered severe.  During his August 2010 examination the examiner noted that the Veteran stated he had mild leg pain related to prolonged standing and mild to moderate daily impairment.  His medical visits since have not provided that his neuropathic pain has severely limited him or reached complete paralysis.  Further, the Veteran was employed full time up until 2011, and he was able to do part time work afterwards for a couple of years.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted. 

Further, the Board has also considered whether other diagnostic codes are applicable to the Veteran's service-connected neuropathic pain syndrome.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, however, the objective evidence shows that the Veteran's symptomatology most closely reflects the current diagnostic code, DC 8726.  The Board acknowledges that the Veteran has provided that his symptoms best fall under DC 8100 for migraines; however, the Board notes that nothing in the Veteran's claims file supports this contention.  The Veteran has not complained of migraines, and it has not been associated with his neuropathic pain in any of his medical records. 

The Board is granting an initial 20 percent rating since January 26, 2010 for neuropathic pain syndrome of the right and left lower extremities.  However, as the issues of entitlement to an initial rating in excess of 20 percent for neuropathic pain syndrome of the right and left lower extremities are being remanded below for additional development, the Board finds that an analysis of whether the Veteran's disability warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016) will be deferred pending the additional development.


ORDER

An increased initial rating of 20 percent, but no higher, from January 26, 2010 for neuropathic pain syndrome of the right lower extremity is granted.

An increased initial rating of 20 percent, but no higher, from January 26, 2010 for neuropathic pain syndrome of the left lower extremity is granted.


REMAND

Neuropathic Pain Syndrome - Right and Left Lower Extremities

The Veteran contends that his neuropathic pain syndrome of the right lower extremity and his neuropathic pain syndrome of the left lower extremity have gotten worse and are severe in nature.  

The Board notes the evidence of record is void of any recent medical records relating to the Veteran's neuropathic pain syndrome of the both the right and left lower extremities.  However, the records do show that in September 2016, the Veteran was involved in an accident where he was hit by a car and suffered broken ribs and bruising down his left leg.  The Veteran reported that he further suffered torn ligaments in his left knee and needed to walk with a cane for balance. 

The Board acknowledges that the Veteran has testified to his worsened symptoms.  However, since there are no recent medical records related to his neuropathic pain syndrome, and he recently suffered an accident that could be the cause of his current symptomology, the Board finds that a VA examination is necessary to fairly adjudicate the claims.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

Finally, the Board finds that the Veteran's claim for a TDIU due to his neuropathic pain syndrome is inextricably intertwined with his claims for increased rating for neuropathic pain syndrome of the right and left lower extremities.  The granting of higher ratings for these disabilities would potentially affect the issue of whether the Veteran was unemployable due to his service-connected neuropathic pain syndrome.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's neuropathic pain syndrome of the left and right lower extremities and to his September 2016 car accident.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of the Veteran's neuropathic pain syndrome of the right lower extremity and neuropathic pain syndrome of the left lower extremity.

The examiner should identify whether any current symptomology is related to the Veteran's neuropathic pain syndrome or to his September 2016 car accident. 

If the symptomology is found to be related to his neuropathic pain syndrome, then the examiner should identify any neurologic findings in the left and right lower extremities, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  

The examiner should also comment on the functional impairment resulting from his service-connected neuropathic pain syndrome of the right and left lower extremities.  The examiner is asked to provide information as to the functional impairment caused by the Veteran's service-connected neuropathic pain syndrome of the right and left lower extremities with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.      

3.  After completion of the above, readjudicate the issues of entitlement to increased ratings for neuropathic pain syndrome of the right lower extremity and neuropathic pain syndrome of the left lower extremity and entitlement to TDIU.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


